Citation Nr: 1628755	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-21 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a bilateral hearing loss disability for the period prior to March 25, 2010.

2.  Entitlement to an effective date prior to November 5, 2014 for the grant of service connection for tinnitus.

3.  Entitlement to an increased evaluation in excess of 10 percent for onychomycosis and dermatophytosis, bilateral feet.


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1945 to August 1948.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2011 rating decision by the Department of the Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection for a bilateral hearing loss disability with a noncompensable evaluation effective May 7, 2004.

In a November 2012 decision, the Board denied the Veteran's claim for a compensable evaluation for bilateral hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). This resulted in an October 2013 Joint Motion for Remand (JMR) which vacated the November 2012 Board decision and returned the matter to the Board.

Subsequent to the October 2013 JMR, the Board remanded this issue in January 2014 and again in June 2015 for further evidentiary development.

Following the June 2015 Board Remand, a February 2016 rating decision granted service connection for Meniere's syndrome with a 100 percent evaluation effective March 25, 2010.  The diagnosis of Meniere's syndrome encompasses the Veteran's service-connected bilateral hearing loss and tinnitus.  As a result, the Board will only address the issue of entitlement to an initial compensable evaluation for a bilateral hearing loss disability prior to March 25, 2010, as reflected in the issues listed above.

In a December 2014 rating decision, the RO granted entitlement to service connection for tinnitus with an effective date of November 5, 2014.  In July 2015, the Veteran filed a notice of disagreement (NOD) with respect to the effective date of service connection and the initial evaluation.  A Statement of the Case (SOC) has not been issued, and the Board is required to remand, rather than refer, this issue to the attention of the Agency of Original Jurisdiction (AOJ).  See Manlincon v. West, 12 Vet. App. 238 (1999).  In determining that a SOC should be issued, the Board acknowledges that service connection for Meniere's Syndrome has since been granted effective May 25, 2010, which encompasses the Veteran's tinnitus.  However, as the Veteran has asserted in his NOD that his tinnitus goes back 65 years, there is the possibility of an effective date prior to May 25, 2010 for tinnitus.  As a result, a SOC should be issued.

In an August 2012 rating decision, the RO granted an increased evaluation of 10 percent for onychomycosis and dermatophytosis, bilateral feet.  In August 2013, the Veteran's representative filed a NOD with respect to the evaluation.  A SOC has not been issued, and the Board is required to remand, rather than refer, this issue to the attention of the Agency of Original Jurisdiction (AOJ).  See Manlincon, supra.  In reaching the determination that a SOC is required, the Board acknowledges that the Veteran submitted a September 2012 statement seeking to withdrawal his appeal regarding the evaluation of his onychomycosis and dermatophytosis and that the Board dismissed the appeal with respect to these issues in a November 2012 decision.  However, the Veteran thereafter (in August 2013) submitted a NOD within one year of the August 2012 rating decision and as a result the Board finds that a SOC is required.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an earlier effective date for the grant of service connection for tinnitus and entitlement to an increased evaluation in excess of 10 percent for onychomycosis and dermatophytosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

For the period prior to May 25, 2010, the record does not contain any objective medical evidence consistent with the criteria for a compensable disability evaluation for the Veteran's service-connected bilateral hearing loss disability.


CONCLUSION OF LAW

For the period prior to May 25, 2010, the criteria for a compensable disability rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100, 6200-6205 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded this claim in June 2015. 

The Board's Remand instructed the RO to: (1) associate updated VA treatment records with the claims file and audio treatment records from April 2014; (2) schedule the Veteran for a VA audiological examination with an otolaryngologist and the issuance of a requested opinion, and (3) readjudicate the claim.  

Updated treatment records were associated with the file.  The Veteran was scheduled for and attended an August 2015 VA audiological examination.  A February 2016 addendum opinion by an otolaryngologist was issued.  The RO readjudicated the claim in a February 2016 rating decision and a February 2016 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by multiple letters throughout the period on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327(a).

The Veteran was most recently afforded a VA audiological examination in August 2015, which ultimately resulted in the Veteran being awarded a 100 percent evaluation for Meniere's Syndrome effective March 25, 2010.  As noted, the only matter before the Board is the matter of an increased evaluation prior to March 25, 2010.  As a result, the ordering of a new examination could not benefit the Veteran.  All available evidence is of record, and the Board is left to decide the claim based on this evidence.  See 38 CF.R. § 4.2; see also Barr, supra.

Additionally, there is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III. Increased Initial Evaluation

The Veteran seeks an initial compensable rating for a bilateral hearing loss disability prior to March 25, 2010.  The effective of date of service connection is May 7, 2004.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.   

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. § 4.85(a), (d). Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86. Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz ), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a),(b).

There are no VA audiological examinations during the period from May 2004 to March 2010.  In addition, the Veteran has not submitted any private audiological examinations during this period.  As a result, there are no results from objective audiological testing for the Board to determine the extent of the Veteran's hearing loss disability during this period.  

The Board does note an August 2010 VA examination of record.  However, it is unclear from this examination, which was performed during the period for which the Veteran is currently in receipt of a 100 percent evaluation for Meniere's Syndrome, if the Veteran's hearing loss would warrant a compensable rating.  The examination results contain an "NR" or "no response" at the 4000 Hertz threshold in the left ear, making it impossible to determine if the Veteran's left ear should be rated under 38 C.F.R. § 4.86(a),(b).  Results for the right ear are consistent with Level I impairment after application of Table VI. 38 C.F.R. §§ 4.85

The Board notes a March 1996 private examination, but there is no indication that the examiner used the controlled speech discrimination test (Maryland CNC), and as a result, even if this was during the period on appeal, it would be inadequate for rating purposes.  38 C.F.R. §§ 4.85(a).

After carefully reviewing the evidence of record, the Board finds that the record does not show that a compensable rating is warranted for the Veteran's bilateral hearing loss disability for the period prior to March 25, 2010.  The record does not contain any objective medical results from which the Board can determine whether the Veteran's bilateral hearing loss disability meets the objective criteria for a compensable rating.  

To the extent that the Veteran has asserted that his hearing acuity warranted a compensable evaluation during this period, the Board has considered his statements and is sympathetic to the Veteran's circumstances.  However, the Board is unable to evaluate the Veteran's hearing loss disability under the appropriate rating criteria without adequate audiometric testing.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.  Unfortunately, puretone decibel readings and speech recognition scores are not available during the period prior to March 25, 2010.

The Board has also considered whether an evaluation during this period under an alternative diagnostic code is appropriate, specifically Diagnostic Codes 6200 through 6205.  The Board has found that such an evaluation is not warranted.

Specifically, there is no evidence of chronic suppurative otitis media, mastoiditis, or cholesteatoma during this period.  See Diagnostic Code 6200.  Similarly there is no evidence of chronic nonsuppurative otitis media with effusion.  See Diagnostic Code 6201.

In the February 2016 VA addendum medical opinion, the otolaryngologist concluded that the Veteran's medical records indicate that he has suffered from vertigo problems and Meniere's Syndrome since 2010.  The examiner did not identify a specific date in 2010, but a review of VA treatment records shows the first treatment note documenting dizziness and asymmetrical hearing loss to be dated March 25, 2010, the current effective date of the Veteran's 100 percent evaluation.  Thus, the Board finds that this is the first evidence of a diagnosis of Meniere's syndrome in accordance with the February 2016 VA addendum opinion, and that prior to this date, there are no objective findings of Meniere's Syndrome, vertigo, or a peripheral vestibular disorder.  Thus, a compensable evaluation under Diagnostic Code 6204 or 6205 prior to March 25, 2010 is not warranted.  In reaching this finding, the Board notes that Veteran reported dizziness "once a week" for the past 6 to 8 years in the March 25, 2010 treatment note.  However, in accordance with the "Note" under Diagnostic Code 6204, there are no objective findings supporting the diagnosis of a vestibular disequilibrium during this period, and as a result, a 10 percent evaluation is not warranted for dizziness.  
Accordingly, a compensable evaluation is not warranted.  Again, the Board is sympathetic to the Veteran's claim and understands the difficulty of the situation; however, the Board is bound by the law and is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As the objective criteria for an increased schedular rating have not been shown, the Board is unable to grant a compensable evaluation for a bilateral hearing loss disability.

IV. Extraschedular Consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.  

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

As previously noted, there are no VA examinations during the period prior to March 25, 2010.  As a result, the Board will make a determination based upon the evidence of record.  

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the Court's decision in Martinak, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture involves factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability during the period prior to March 25, 2010 is inadequate.  The Board acknowledges that this is a unique case as the Veteran's hearing acuity was not tested during this period in order to determine the appropriate schedular rating.  However, when reviewing the medical evidence of record, the Board finds that there is no indication that the functional impact of the Veteran's hearing loss amounts to a functional impact that would warrant an extraschedular rating during this period.  Martinak, 21 Vet. App. at 455; Cintron v. West, 13 Vet. App. 251, 259 (1999). 

As a schedular evaluation is not possible here, the Board has closely considered the second and third questions posed by Thun.  The Board observes that the Veteran's hearing loss disability does not exhibit other related factors such as those provided by the regulation as "governing norms."  Furthermore, the Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran nor his previous representative.  That is, the evidence does not suggest any impairment resulting from the Veteran's hearing loss disability is not contemplated by the rating schedule.  To the degree that the Veteran has testified that he had difficulty hearing during this period, this functional effect caused by the Veteran's hearing loss disability, which the Board does not dispute, does not constitute any exceptional or unusual disability picture warranting consideration of an extraschedular rating.  On the contrary, difficulty hearing is completed by ratings under Diagnostic Code 6100.

In short, there is nothing in the record to indicate that the Veteran's service-connected hearing loss disability caused impairment with employment during the period prior to March 25, 2010, over and above that which is contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In this case, the manifestations of the disability are contemplated by the schedular criteria governing hearing loss disability.  Therefore, referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to an initial compensable evaluation for a bilateral hearing loss disability for the period prior to March 25, 2010 is denied.


REMAND

As noted, the Veteran submitted a July 2015 NOD with respect to the effective date assigned in a December 2014 rating decision granting service connection for tinnitus.  In addition, the Veteran's representative submitted an August 2013 NOD with respect to the evaluation assigned for onychomycosis and dermatophytosis, bilateral feet in an August 2012 rating decision.  To date, a Statement of the Case (SOC) has not been issued with respect to either issue.  The Court has held that the filing of a NOD initiates the appeal process, and that the failure of the RO to issue a SOC is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238   (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board is required to remand this issue for issuance of a SOC of both issues.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Evaluate the evidence of record, and issue a SOC to the Veteran regarding entitlement to an earlier effective date for the grant of service connection for tinnitus (addressed in the December 2014 rating decision, based on the July 2015 notice of disagreement).  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning these matters.  38 C.F.R. § 20.302(b).

2.  Evaluate the evidence of record, and issue a SOC to the Veteran regarding entitlement to an increased evaluation in excess of 10 percent for onychomycosis and dermatophytosis, bilateral feet (addressed in the August 2012 rating decision, based on the August 2013 notice of disagreement).  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning these matters. 38 C.F.R. 
§ 20.302(b).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


